—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered September 11, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s findings concerning credibility and reliability of identification testimony.
The court properly closed the courtroom during the trial testimony of the undercover police officer, since the Hinton hearing testimony “established the necessary spatial and temporal relationship among the courthouse, the location of defendant’s arrest, and the anticipated geographic location of the undercover officer’s future investigative work” (People v Brown, 214 AD2d 438, 439, lv denied 86 NY2d 791). We note that the court offered to accommodate defendant’s family members in the event any of them were to attend.
We perceive no abuse of sentencing discretion. Concur— Milonas, J. P., Rosenberger, Williams, Tom and Saxe, JJ.